IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-336

                                        No. COA21-434

                                       Filed 17 May 2022

     Forsyth County, No. 20CRS1733

     IN THE MATTER OF:


     TERRELL McILWAIN, Petitioner.


           Appeal by Petitioner from order entered 22 March 2021 by Judge David L. Hall

     in Forsyth County Superior Court. Heard in the Court of Appeals 9 February 2022.


           Appellate Defender Glenn Gerding and Assistant Appellate Defender Andrew
           DeSimone for Petitioner-Appellant.

           Attorney General Joshua H. Stein, by Assistant Attorney General Alex R.
           Williams, for the State-Appellee.


           COLLINS, Judge.


¶1         Petitioner Terrell McIlwain appeals the trial court’s order requiring him to

     register in North Carolina as a sex offender based on a Texas conviction for possession

     or promotion of lewd visual material depicting a child. Petitioner argues that the

     trial court erred by concluding that the Texas offense of possession or promotion of

     lewd visual material depicting a child is substantially similar to the North Carolina

     offense of second-degree exploitation of a minor. We conclude that the offenses are

     substantially similar and we affirm the trial court’s order.
                                           IN RE MCILWAIN

                                            2022-NCCOA-336

                                           Opinion of the Court



                                      I.      Background

¶2         Petitioner Terrell McIlwain was convicted in July 2020 of possession or

     promotion of lewd visual material depicting a child, under Texas Penal Code § 43.262

     (“Texas offense”). Petitioner was notified in December 2020 that he was required by

     law to register in North Carolina as a sex offender, based on his out-of-state

     conviction, and of his right to contest the requirement to register.

¶3         Petitioner filed a petition, pursuant to N.C. Gen. Stat. § 14-208.12B, contesting

     his required registration. The matter came on for hearing on 22 March 2021. The

     trial court found the Texas offense was substantially similar to the North Carolina

     offense of second-degree exploitation of a minor, under N.C. Gen. Stat. § 14-190.17(a)

     (“North Carolina offense”), a conviction requiring a person to register in North

     Carolina as a sex offender.      The trial court entered a written order requiring

     Petitioner to register as a sex offender.

¶4         Petitioner timely appealed.

                                      II.      Discussion

¶5         Petitioner argues the trial court erred by finding that the Texas offense is

     substantially similar to the North Carolina offense and thus, erred by ordering him

     to register as a sex offender.
                                        IN RE MCILWAIN

                                         2022-NCCOA-336

                                        Opinion of the Court



     A. Standard of Review

¶6         Whether an out-of-state offense is substantially similar to a North Carolina

     offense is a question of law, reviewed de novo on appeal. State v. Fortney, 201 N.C.

     App. 662, 669, 687 S.E.2d 518, 524 (2010).

     B. Analysis

¶7         A conviction requiring a person to register in North Carolina as a sex offender

     (“reportable conviction”) includes “[a] final conviction in another state of an offense,

     which if committed in this State, is substantially similar to an offense against a minor

     or a sexually violent offense” as defined in Section 14-208.6(5). N.C. Gen. Stat.

     § 14-208.6(4)(b) (2020). Second-degree sexual exploitation of a minor is a sexually

     violent offense. See id. §§ 14-208.6(5), 14-190.17 (2020). When a person files a

     petition for a judicial determination regarding whether they must register in North

     Carolina as a sex offender based on an out-of-state conviction, the trial court must

     determine whether the conviction for the out-of-state offense “is substantially similar

     to a reportable conviction” in North Carolina. Id. § 14-208.12B(d) (2020). At the

     hearing on the petition, the State “has the burden to prove by a preponderance of the

     evidence, that the person’s out-of-state . . . conviction is for an offense, which if

     committed in North Carolina, was substantially similar to a sexually violent offense,

     or an offense against a minor.” Id. § 14-208.12B(c) (2020). “The person may present

     evidence in support of the lack of substantial similarity between the out-of-state”
                                        IN RE MCILWAIN

                                         2022-NCCOA-336

                                        Opinion of the Court



     offense and the North Carolina offense, and “[t]he court may review copies of the

     relevant out-of-state . . . criminal law and compare the elements of the out-of-state

     . . . offense to those purportedly similar to a North Carolina offense.” Id. “If the

     presiding superior court judge determines the out-of-state . . . conviction is

     substantially similar to a reportable conviction, the judge shall order the person to

     register as a sex offender[.]” Id. § 14-208.12B(d).

¶8         The determination of whether an out-of-state conviction is for an offense that

     is substantially similar to a North Carolina offense “is a question of law involving

     comparison of the elements of the out-of-state offense to those of the North Carolina

     offense.” State v. Sanders, 367 N.C. 716, 720, 766 S.E.2d 331, 334 (2014) (quotation

     marks and citation omitted) (analyzing the similarity between an out-of-state statute

     and a North Carolina statute in the context of sentencing points for prior convictions).

     We do not “look beyond the elements of the offenses” to consider the underlying facts

     of a defendant’s out-of-state conviction or the legislative purpose of the respective

     statutes defining the offenses. Id. at 719, 766 S.E.2d at 333. The requirement set

     forth in N.C. Gen. Stat. § 14-208.12B(d) “is not that the statutory wording precisely

     match, but rather that the offense be ‘substantially similar.’” State v. Sapp, 190 N.C.

     App. 698, 713, 661 S.E.2d 304, 312 (2008).
                                             IN RE MCILWAIN

                                              2022-NCCOA-336

                                             Opinion of the Court



¶9           In Texas, a person commits the offense of possession or promotion of lewd

       visual material depicting a child

                     if the person knowingly possesses, accesses with intent to
                     view, or promotes visual material that:

                     (1) depicts the lewd exhibition of the genitals or pubic area
                     of an unclothed, partially clothed, or clothed child who is
                     younger than 18 years of age at the time the visual
                     material was created;

                     (2) appeals to the prurient interest in sex; and

                     (3) has no serious literary, artistic, political, or scientific
                     value.

       Tex. Penal Code § 43.262(b) (2020).

¶ 10         In comparison, in North Carolina, a person commits the offense of second-

       degree sexual exploitation of a minor

                     if, knowing the character or content of the material, he:

                     (1) Records, photographs, films, develops, or duplicates
                     material that contains a visual representation of a minor
                     engaged in sexual activity; or

                     (2) Distributes, transports, exhibits, receives, sells,
                     purchases, exchanges, or solicits material that contains a
                     visual representation of a minor engaged in sexual activity.

       N.C. Gen. Stat. § 14-190.17 (2020). The definition of “sexual activity” includes the

       “lascivious   exhibition   of   the     genitals    or       pubic   area   of   any   person.”

       Id. § 14-190.13(5)(g) (2020). The term “lascivious” has been defined as “tending to

       arouse sexual desire.” State v. Corbett, 264 N.C. App. 93, 100, 824 S.E.2d 875, 880
                                           IN RE MCILWAIN

                                            2022-NCCOA-336

                                          Opinion of the Court



       (2019) (citations omitted).

¶ 11         Both offenses include an element of the defendant’s knowledge. Furthermore,

       the “visual material” prohibited in Texas is nearly identical to the “visual

       representation” prohibited in North Carolina: both graphically depict the genital or

       pubic area of a child who is under the age of 18 in a manner that appeals to and

       arouses sexual desires. See The American Heritage Dictionary 771 (5th ed. 2022)

       (defining “lewd” as “preoccupied with sex and sexual desire; lustful; obscene;

       indecent”; and defining “lascivious” as “given to or expressing lust . . . exciting sexual

       desires; salacious”). Moreover, the criminalized behavior of possessing, accessing

       with intent to view, or promoting the “visual material” in Texas is comparable to the

       criminalized behavior of recording, photographing, filming, developing, duplicating,

       distributing, transporting, exhibiting, receiving, selling, purchasing, exchanging, or

       soliciting the “visual representation” in North Carolina. Based on a comparison of

       the elements of the Texas offense of possession or promotion of lewd visual material

       depicting a child and the North Carolina offense of second-degree sexual exploitation

       of a minor, we hold that the two offenses are substantially similar.

¶ 12         Our holding is in line with State v. Graham, wherein the North Carolina

       Supreme Court determined that the defendant’s conviction for the Georgia offense of

       statutory rape was substantially similar to a North Carolina Class B1 felony for the

       purpose of calculating prior record level points for criminal sentencing. 379 N.C. 75,
                                   IN RE MCILWAIN

                                    2022-NCCOA-336

                                   Opinion of the Court



2021-NCSC-125, ¶ 18. The Supreme Court compared the elements of the two offenses

and agreed with this Court “that the trial court did not err in finding the two offenses

substantially similar as Ga. Code Ann. § 16-6-3 outlaws statutory rape of a person

who is under the age of sixteen and N.C. [Gen. Stat.] § 14-27.25 prohibits statutory

rape of a person who is fifteen years of age or younger.” Id. at ¶ 8 (quotation marks

and citation omitted). The Court then addressed the defendant’s argument that

             the Georgia statutory rape statute and the North Carolina
             statutory rape statute are not substantially similar in
             addressing the criminal offenses which they respectively
             prohibit in that there is no age difference element in the
             Georgia law, because unlike the North Carolina law which
             identifies specific age differences in its felony
             classifications, defendant notes that “the Georgia statute
             applies equally to all persons under the age of 16 years.”
             He expounds upon this “lack of an age difference element
             in the Georgia statutory rape statute” by offering
             hypothetical examples of sexual intercourse which he
             posits would constitute the offense of statutory rape in
             Georgia but would not constitute the offense of statutory
             rape in North Carolina. Defendant submits that in a
             comparison of a North Carolina statute with another
             state’s statute in order to determine substantial similarity
             between the two, if the difference between the two statutes
             renders the other state’s law narrower or broader, “or if
             there are differences that work in both directions, so that
             each statute includes conduct not covered by the other,
             then the two statutes will not be substantially similar for
             purposes of the statute.” Additionally, defendant asserts
             that the Georgia law under examination here is not
             substantially similar to the North Carolina enactment to
             which it is being paralleled because the Georgia law can be
             violated “by conduct that is only a Class C felony . . . in
             North Carolina.”
                                           IN RE MCILWAIN

                                            2022-NCCOA-336

                                           Opinion of the Court



       Id. at ¶ 10. The Court found these arguments “unpersuasive,” and explained as

       follows:

                      Defendant’s position conflates the requirement that
                      statutes subject to comparison be substantially similar to
                      one another with his erroneous perception that the two
                      statutes must have identicalness to each other. As we
                      previously noted in our recognition of Sapp, 190 N.C. App.
                      at 713, 661 S.E.2d 304, the statutory wording of the
                      Georgia provision and the North Carolina provision do not
                      need to precisely match in order to be deemed to be
                      substantially similar. Likewise, defendant’s stance that
                      the Georgia statute and the North Carolina statute cannot
                      be considered to be substantially similar because not every
                      violation of the Georgia law would be tantamount to the
                      commission of a Class B1 felony under the comparative
                      North Carolina law is unfounded.

       Id. at ¶ 11. The Court further expounded as follows:

                      There are so many iterations of so many similar laws
                      written in so many different ways, in North Carolina and
                      in the forty-nine other states in America, that the courts of
                      this state must necessarily possess the ability to operate
                      with the flexibility that the phrase “substantially similar”
                      inherently signifies in determining whether statutes which
                      are being compared share the operative elements in the
                      evaluation.     While such an exercise is predictably
                      challenging, we are confident that the courts of this state
                      have sufficient guidance and flexibility to properly conduct
                      the prescribed analysis of the statutes’ respective elements.

       Id. at ¶ 16.

¶ 13          Petitioner raises similar arguments to those rejected in Graham.        First,

       Petitioner argues that the Texas offense is not substantially similar to the North
                                            IN RE MCILWAIN

                                            2022-NCCOA-336

                                           Opinion of the Court



       Carolina offense because the Texas offense prohibits a visual depiction of the “lewd

       exhibition of the genitals or pubic area of [a] . . . clothed child” while the North

       Carolina statute, which prohibits the “lascivious exhibition of the genitals or pubic

       area of any person,” does not apply to the “mere exhibition of the genitals or pubic

       area of a clothed child.” We disagree for two reasons. First, according to its plain

       terms, the statute applies to the “lascivious exhibition of the genitals or pubic area of

       any person” and nothing in these terms limits its application to the exhibition of the

       genitals or pubic area of a clothed child. “[I]t is our duty to give effect to the words

       actually used in a statute and not to delete words used or to insert words not used.”

       State v. Heelan, 263 N.C. App. 275, 281, 823 S.E.2d 106, 111 (2018) (citation omitted).

       Furthermore, even if the North Carolina statute does not apply to visual depictions

       of the genitals or pubic area of a clothed child, substantial similarity between the two

       offenses is not a “requirement of exactitude.” Graham, 2021-NCSC-125, ¶ 12.

¶ 14          Petitioner also argues that the offenses are not substantially similar because

       the Texas statute applies to any “child who is younger than 18 years of age,”

       Tex. Penal Code § 43.262(b)(1), while the North Carolina statute applies to any child

       younger than eighteen who is “not married or judicially emancipated,” N.C. Gen. Stat.

       § 14-190.13(3) (2020).1 “Defendant’s position conflates the requirement that statutes



              1 The definition of “minor” in North Carolina is “[a]n individual who is less than 18
       years old and is not married or judicially emancipated.” N.C. Gen. Stat. § 14-190.13(3).
                                         IN RE MCILWAIN

                                             2022-NCCOA-336

                                         Opinion of the Court



       subject to comparison be substantially similar to one another with his erroneous

       perception that the two statutes must have identicalness to each other.” Graham,

       2021-NCSC-125, ¶ 11. The statutory wording of the Texas statute and the North

       Carolina statute “do not need to precisely match in order to be deemed to be

       substantially similar.” Id.

                                      III.     Conclusion

¶ 15         The “obvious essential pertinent parallels” between the Texas offense and the

       North Carolina offense lead us to hold that the possession or promotion of lewd visual

       material depicting a child under Texas Penal Code § 43.262 is substantially similar

       to second-degree exploitation of a minor under N.C. Gen. Stat. § 14-190.17. See

       Graham, 2021-NCSC-125, ¶ 12.           Accordingly, we affirm the trial court’s order

       requiring Petitioner to register in North Carolina as a sex offender.

             AFFIRMED.

             Judges ZACHARY and CARPENTER concur.